DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/27/2022 has been entered.

Status of Claims
Claims 1 are amended.
Claims 3 and 7 are canceled.
Claims 13-17 are withdrawn.
Claims 1-2, 4-6, 8-12 and 18 are pending.

Response to Remarks
35 U.S.C. § 103
Applicant contends the cited references do not teach transmitting the extracted non-audio data elements, and that Applicant has amended the claims to more clearly distinguish the claims from the art. Examiner respectfully disagrees. Although the claims have been amended to recite that what is transmitted is obtained from the extracted data, the extracting step merely extracts voice data, not the claimed "non-audio data element that piggybacks on the voice audio signal data" (see claim 1, "extracting said transaction request details from the voice audio signal data elements ... so as to extract one or more of the transaction request details from the audio signal"). Further, Applicant admits in their 08/30/2022 Remarks that "All that is taught in either Cincera or Ishii, or the combination of them, is the ability to include and/or extract voice and non-voice data via a voice channel by the computing device." Thus, the cited references read upon the claims. Accordingly, this contention is unpersuasive.

Claim Objections
Claim 1-2, 4, 8, 10-12 and 18 are objected to because of the following informalities. 
Claim 1 recites “receiving … an indication of a forthcoming transaction request …” and “receiving … the transaction data elements pertaining to details of a transaction request …”. It appears “a” was unintentionally included within the limitation as a typographical error. Examiner suggests amending it to be “the” instead. Appropriate correction is required.
Claim 1 recites “extracting said transaction request details from the voice audio signal data elements”. However, claim 1 also recites “receiving … one or more transaction data elements comprising voice audio signal data elements and at least one non-audio data element that piggybacks on the voice audio signal data, the transaction data elements pertaining to details of a transaction request …”. It appears the words “pertaining to” were unintentionally included within the claim instead of the words “comprising the”, resulting in the extraction of transaction request details that the voice audio signal data elements don’t comprise.  Examiner suggests amending claim 1 to recite “receiving … one or more transaction data elements comprising voice audio signal data elements and at least one non-audio data element that piggybacks on the voice audio signal data, the transaction data elements comprising the details of a transaction request …” instead. Appropriate correction is required.
Claim 2 recites “receiving … an indication of a forthcoming transaction request …”. However claim 1, which claim 2 depends upon, recites “receiving … an indication of a forthcoming transaction request …”. It appears “an” was unintentionally included within the claim 2 limitation as a typographical error. Examiner suggests amending it to be “the” instead. Appropriate correction is required.
Claim 4 recites “The method of claim 1, further comprising: … communicating … the electronic wallet module authentication data based on the first user’s consent”. However claim 1, which claim 4 depends upon, recites “A method … comprising: … transmitting … one or more authentication data elements of the electronic wallet module …”. First, it appears “one or more” and “elements” was unintentionally not included within the claim 4 limitation as a typographical error. And second, it appears the claim 4 limitation was unintentionally not recited as further limiting the claim 1 limitation. Examiner suggests amending the claim 4 limitation to “The method of claim 1, further comprising: … wherein the transmitting of the one or more authentication data elements of the electronic wallet module is based on the first user’s consent” instead. Appropriate correction is required. 
Claim 8 recites “The method of claim 7, further comprising …”. However claim 7 was cancelled. Examiner suggests also cancelling claim 8. Appropriate correction is required. For purposes of examination, claim 8 will be interpreted as depending upon claim 1.
Claim 8 recites “transmitting … the one or more non-audio authentication data elements of the electronic wallet module …”. However claim 1, which claim 8 is interpreted as depending upon, recites “transmitting ... one or more authentication data elements of the electronic wallet module”. It appears “non-audio” was unintentionally included within claim 8. Examiner suggests amending claim 8 to recite “transmitting … the one or more authentication data elements of the electronic wallet module …” instead. Appropriate correction is required.
Claim 10 recites “transmitting … the one or more non-audio authentication data elements of the electronic wallet module …”. However claim 1, which claim 10 depends upon, recites “transmitting ... one or more authentication data elements of the electronic wallet module”. It appears “non-audio” was unintentionally included within claim 10. Examiner suggests amending claim 10 to recite “transmitting … the one or more authentication data elements of the electronic wallet module …” instead. Appropriate correction is required.
Claim 11 recites “The method of claim 1, wherein carrying out the requested transaction comprises: …”. However claim 1 does not recite carrying out the requested transaction nor does the method of claim 11 recite further comprising carrying out the requested transaction. Examiner suggests amending claim 1 to recite a step of “carrying out the requested transaction”. Appropriate correction is required.
Claim 11 recites “propagating … the electric wallet”. However claim 1, which claim 11 depends upon, recites “transferring … an electronic wallet module …”. Examiner suggests amending claim 11 to recite “propagating … the electronic wallet module” instead. Appropriate correction is required.
Claim 12 recites “The method of claim 1 … wherein carrying out the requested transaction comprises …”. However claim 1 does not recite carrying out the requested transaction nor does the method of claim 12 recite further comprising carrying out the requested transaction. Examiner suggests amending claim 1 to recite a step of “carrying out the requested transaction”. Appropriate correction is required.
Claim 18 recites “carrying out … based on … and the electronic wallet authentication data”. However claim 1, which claim 18 depends upon, recites “transmitting … one or more authentication data elements of the electronic wallet module …”. It appears “module”, “one or more” and “elements” was unintentionally not included within the claim 18 limitation as a typographical error. Examiner suggests amending it to be “carrying out … based on … and the electronic wallet module one or more authentication data elements” instead. Appropriate correction is required.
Claims 2, 4-6, 8-12 and 18 are also objected to as they depend from either claims 1 or 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claims 1-2, 4-6 and 18 recite multiple instances of "the at least one processor" without proper antecedent basis. Specifically, independent claim 1 recites "receiving, by at least one processor of the first computing device associated with a natural language processing (NLP) module" and recites "receiving, by at least one processor of the first computing device associated with an encoder/decoder (CODEC) module". Thus, it is unclear whether the recitation of "the at least one processor" in claims 1-2, 4-6 and 18 refers to “at least one processor of the first computing device associated with a natural language processing (NLP) module” in claim 1 or refers to “at least one processor of the first computing device associated with an encoder/decoder (CODEC) module” in claim 1. Appropriate correction is needed.
Claims 2, 4-6, 8-12 and 18 are also rejected as they depend from either claims 1 or 4.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 2 recites “transferring, by the at least one processor, the electronic wallet module into a tapping state, based on the received indication, so as to tap onto the voice channel, and extract the transaction request details.” However, this limitation fails to further limit the subject matter of the claim upon which it depends, claim 1, because the limitation “transferring, by the at least one processor, an electronic wallet module into a tapping state, based on the received indication, to enable tapping onto the voice channel, and extract transaction request details” is already recited in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. “When examining a dependent claim, the examiner should determine whether the claim complies with 35 U.S.C. 112(d), which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim.” See MPEP 608.01(n) III.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being anticipated by US 2014/0101043 A1 to Cincera (hereinafter “Cincera”) in view of US 2002/0132612 A1 to Ishii in view of US 2020/0359210 A1 to Akkad et al. (hereinafter “Akkad”).

Claim 1:
Cincera discloses:
receiving, by at least one processor of the first computing device (Fig.1 item 102) … an indication of a forthcoming transaction request from the second computing device (Fig.1 item 108), via a voice channel (paras 19, 23, 47, 52)
transferring, by the at least one processor, an electronic wallet module (Fig.1 item 140) into a tapping state, based on the received indication, to enable tapping onto the voice channel, and extract the transaction request details (paras 18, 46, 51)
receiving, by at least one processor of the first computing device (Fig.1 item 102) … one or more transaction data elements … the transaction data elements pertaining to details of a transaction request from the second computing device (Fig.1 item 108), via the voice channel (paras 22-23, 30, 47, 51)
extracting said transaction request details from the … audio signal data elements by the at least one processor … so as to extract one or more of the transaction request details from the audio signal (paras 23, 47, 52)
transmitting, by the at least one processor, one or more authentication data elements of the electronic wallet module (Fig.1 item 140), comprised in the first computing device, to the second computing device, via the voice channel (paras 24, 47, 53)
transmitting a steganographic audio signal including one or more data elements of the extracted transaction request details from the second computing device to the first computing device (paras 22-23, 30, 47, 51)
Cincera does not disclose:
associated with a natural language processing (NLP) module
associated with an encoded/decoder (CODEC) module
comprising voice audio signal data elements and at least one non-audio data element that piggybacks on the voice audio signal data
employing the CODEC module which decodes the voice audio signal data
Ishii, an analogous art of data transmission and reception, discloses:
associated with an encoded/decoder (CODEC) module (Fig.1 item 44; paras 49, 52, 54, 74, 91, 103, 127)
comprising voice audio signal data elements and at least one non-audio data element that piggybacks on the voice audio signal data (paras 49, 52, 54, 74, 91, 103, 127)
employing the CODEC module which decodes the voice audio signal data (paras 49, 52, 54, 74, 91, 103, 127)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cincera to include an encoded/decoder (CODEC) module and employing the CODEC module which decodes the voice audio signal data, and voice audio signal data elements and at least one non-audio data element that piggybacks on the voice audio signal data, as disclosed in Ishii. One or ordinary skill in the art would have been motivated to do so in order to improve system security (Ishii, paras 7-23).
Cincera in view of Ishii does not disclose:
associated with a natural language processing (NLP) module
Akkad, an analogous art of mobile communications, discloses:
associated with a natural language processing (NLP) module (Fig.1 item 106)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cincera in view of Ishii to include natural language processing, as disclosed in Akkad. One or ordinary skill in the art would have been motivated to do so in order to improve system security (Akkad, para 78).

Claim 2:
Cincera in view of Ishii in view of Akkad discloses all limitations of claim 1. Cincera also discloses:
receiving, by the at least one processor, an indication of a forthcoming transaction request (paras 19, 23, 47, 52) via a user interface (UI) (Fig.1 item 109)
transferring, by the at least one processor, the electronic wallet module (Fig.1 item 140) into a tapping state, based on the received indication, so as to tap onto the voice channel, and extract the transaction request details (paras 18, 46, 51)

Claim 4:
Cincera in view of Ishii in view of Akkad discloses all limitations of claim 1. Cincera also discloses:
presenting, by the at least one processor, the transaction request details (paras 19, 23, 47, 52) on a UI of the first computing device (Fig.1 item 109)
receiving the first user’s consent to the presented transaction request details via the UI (paras 23, 47, 53)
communicating, by the at least one processor, the electronic wallet module authentication data based on the first user’s consent (paras 24, 47, 53)

Claim 6:
Cincera in view of Ishii in view of Akkad teaches all limitations of claim 1. Akkad also teaches:
wherein extracting the transaction request details by the at least one processor comprises analyzing, by the NLP module, audio data that is conveyed via the voice channel, so as to extract the transaction request details from the audio data (paras 78-79, 85-88, 142, 162)

Claim 8:
Cincera in view of Ishii in view of Akkad discloses all limitations of claim 1. Cincera also discloses:
transmitting, over the voice channel, a steganographic audio signal of the one or more non-audio authentication data elements of the electronic wallet module, from the first computing device to the second computing device (paras 24, 47, 53)

Claim 11:
Cincera in view of Ishii in view of Akkad discloses all limitations of claim 1. Cincera also discloses:
propagating at least one transaction data element from the second computing device to a third computing device, associated with an issuing entity of the electric wallet (paras 32, 45, 48)
transferring funds from a first account, associated with the first user, to a second account, associated with the second user, via the third computing device, based on the at least one transaction data element (para 45, 48)
wherein the at least one transaction data element is selected from a list consisting of: the transaction request details, the authentication data, and an identification of a paying card associated with the electronic wallet (paras 32, 45, 48)

Claim 18:
Cincera in view of Ishii in view of Akkad discloses all limitations of claim 1. Cincera also discloses:
carrying out the requested transaction by the at least one processor, based on the extracted transaction request details and the electronic wallet authentication data (paras 24, 47, 53)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cincera in view of Ishii in view Akkad and further in view of US 2008/0046366 A1 to Bemmel et al. (hereinafter “Bemmel”).

Claim 5:
Cincera in view of Ishii in view of Akkad teaches all limitations of claim 4. Cincera also discloses:
wherein transmitting the one or more electronic wallet authentication data elements to the second computing device is done based on the first user’s consent (paras 24, 47, 53)
Cincera in view of Ishii in view of Akkad does not teach:
biometrically authenticating an identity of the first user by the at least one processor
and further based on the first user’s biometric identity authentication
Bemmel, an analogous art of authentication, discloses:
biometrically authenticating an identity of the first user by the at least one processor; and further based on the first user’s biometric identity authentication (paras 60-61, 71-72, 84)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cincera in view of Ishii in view of Akkad to include biometric authentication and basing the transmission of the authentication data elements on the first user’s biometric identity authentication, as disclosed in Bemmel. One or ordinary skill in the art would have been motivated to do so in order to improve security (Bemmel, paras 3-13).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cincera in view of Ishii in view Akkad and further in view of US 8,204,044 B2 to Lebizay (hereinafter “Lebizay”).

Claim 9:
Cincera in view of Ishii in view of Akkad teaches all limitations of claim 1. Cincera also discloses:
transmitting … steganographic data of the one or more data elements of transaction request details from the second computing device to the first computing device over the voice channel (paras 22-23, 30, 47, 51)
Cincera in view of Ishii in view of Akkad does not teach:
wherein the voice channel is a voice over internet protocol (VoIP) channel; over the VoIP channel in VoIP data packets
Lebizay, an analogous art of data communication, discloses:
wherein the voice channel is a voice over internet protocol (VoIP) channel; over the VoIP channel in VoIP data packets (Abstract; 6:66 to 8:22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cincera in view of Ishii in view of Akkad to include the voice channel being a voice over internet protocol (VoIP) channel wherein VoIP data packets are transmitted, as disclosed in Lebizay. One or ordinary skill in the art would have been motivated to do so in order to improve security (Lebizay, 1:14-54).

Claim 10:
Cincera in view of Ishii in view of Akkad in view of Lebizay teaches all limitations of claim 9. Cincera further discloses:
transmitting … steganographic data of the one or more non-audio authentication data elements of the electronic wallet module, from the first computing device to the second computing device (paras 22-23, 30, 47, 51)
Lebizay further discloses:
over the VoIP channel in VoIP data packets (Abstract; 6:66 to 8:22)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cincera in view of Ishii in view Akkad and further in view of US 2020/0356989 A1 to Shamai et al. (hereinafter “Shamai”).

Claim 12:
Cincera in view of Ishii in view of Akkad teaches all limitations of claim 1. Cincera in view of Ishii in view of Akkad does not teach:
wherein the one or more authentication data elements of the electronic wallet module comprises a cryptocurrency cryptographic key
wherein carrying out the requested transaction comprises transferring cryptocurrency funds from a first account, associated with the first user, to a second account, associated with the second user, based on the cryptographic key
Shamai, an analogous art of processing transactions between users, discloses:
wherein the one or more authentication data elements of the electronic wallet module comprises a cryptocurrency cryptographic key (Fig.8 item 810; para 171)
wherein carrying out the requested transaction comprises transferring cryptocurrency funds from a first account, associated with the first user, to a second account, associated with the second user, based on the cryptographic key (Fig.8 item 812; para 171)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cincera in view of Ishii in view of Akkad to include cryptocurrency transaction processing, as disclosed in Shamai. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Shamai, Abstract).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080049915 A1 to Tsai discloses a telephone and telephone answering apparatus and method for using secondary information embedded in audio passages included in phone calls. The telephone and telephone answering device monitors received calls to automatically detect for the presence of embedded secondary information. Some embodiments merely receive, automatically monitor for the presence of, and use secondary information. Other embodiments are also capable of generating and of embedding secondary information into audio passages.
US 20210314638 A1 to Gordon discloses a media system which replaces content in a first sequence of media content. The media system presents the first sequence of media content to an end-user and generates a fingerprint of the sequence of media content. The fingerprint is for comparison with a plurality of reference fingerprints so as to identify the first sequence of media content and determine a reference position within the first sequence of media content. The media system sends a request for a replacement sequence of content to a content replacement system, and receives replacement media content selected based on the identified first sequence of media content. The media system presents the replacement media content to the end-user instead of the first sequence of media content. Presenting the replacement media content begins at a position in the first sequence of media content that is determined based on the reference position.
WO 0167671 A2 to Meyer discloses in a cellular telephone system, a novel technique for supplementing the transmission of cell phone voice signals with supplemental advertising, entertainment, e-commerce and service information and the like to be presentable at the user phone handset, involving embedding such supplemental digital data in the digital phone signal without affecting backwards compatibility of the digital phone signal, through transforming the digital voice phone signal into encoded sets of frequency-domain or other transform coefficient representations of said signal, and selecting predetermined coefficient portions that are to contain bits of the supplemental data and embedding such bits at the selected portions while compressing the signal to transmit a compressed digital voice signal containing the supplemental data embedded therein, thus enabling user decoding to extract the supplemental data while receiving the transmitted voice signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685